Citation Nr: 0639462	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for residuals of a myocardial infarction, due to hospital 
care provided by the VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

A myocardial infarction and residuals thereof are the results 
of a delay in diagnosis on the part of VA.


CONCLUSION OF LAW

A myocardial infarction and residuals thereof were incurred 
as a result of VA treatment.  38 U.S.C.A. § 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102 (a), 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Analysis

The veteran asserts that he was injured by VA in their 
evaluation and treatment of his complaints of epigastric pain 
in September 1998.  He alleges that if he had received proper 
and timely testing his coronary artery disease would have 
been diagnosed and he consequently would not have suffered a 
myocardial infarction.

VA treatment records demonstrate that the veteran was 
admitted to a VA medical facility in September 1998 with 
complaints of a burning sensation in the epigastric region 
into the esophagus.  At that time, the treating physician, 
David A. Donnelly, M.D., suspected a hiatal hernia and 
recommended that the veteran be scheduled for an upper 
gastrointestinal series, which was scheduled for three months 
later.  Private Treatment records from Rogue Valley Medical 
Center demonstrate that in October 1998 the veteran suffered 
a myocardial infarction due to coronary artery disease.

In June 1999, the veteran's VA treating physician, Dr. 
Donnelly, submitted that backlog and poor scheduling 
procedures resulted in a three month delay for the scheduling 
of the upper gastrointestinal series.  He opined that if the 
upper gastrointestinal series had been performed in a timely 
manner, it would have been apparent that the source of the 
veteran's discomfort was not gastrointestinal and then he 
would have consequently undergone a cardiac evaluation.  

In November 1990, a VA medical opinion was requested.  The 
examiner opined that Dr. Donnelly should have included a 
differential diagnosis of coronary artery disease and 
ischemia due to the veteran's age and risk factors.  For 
further clarification, in March 2004, the Chief of the 
Cardiology Section at the Portland VA Medical Center was 
queried.  He opined that although initial recognition of 
myocardial ischemia can be difficult and that it was not 
clear that an electrocardiogram would have established the 
diagnosis, it was at least as likely as not that the 
electrocardiogram at some subsequent visit would have 
established the cardiac basis for the veteran's pain.  
Additionally, it was at least as likely as not that the delay 
to pursue the cardiac work-up or identify the coronary artery 
disease could have contributed to the ischemia or the 
myocardial infarction.

For claims for compensation under 38 U.S.C.A. Section 1151 
filed on or after October 1, 1997, such as this claim, the 
claimant must show that the VA treatment in question resulted 
in additional disability (or death) and that the proximate 
cause of the disability (or death) was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability (or death) was an event which was not 
reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 
1151.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran was exhibiting symptoms of coronary artery 
disease during his September 1998 admission into a VA medical 
facility.  The delay in diagnosing the veteran's coronary 
artery disease resulted in his myocardial infarction.  

Compensation has been denied on the basis that the veteran 
has no residual disability associated with the myocardial 
infarction.  In fact, the Chief of Cardiology indicated that 
noninvasive evaluation reported little disability.  

Therefore, resolving the benefit of doubt in the veteran's 
favor, the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for a myocardial infarction and residuals thereof is 
granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. Section 1151 
for a myocardial infarction and residuals thereof due to VA 
hospital care is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


